Fourth Court of Appeals
                                San Antonio, Texas
                                      January 19, 2022

                                    No. 04-21-00384-CR

                               Graham Bradford LASCSAK,
                                       Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 19-08-0207-CRA
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER

       Appellant’s second motion for extension of time is GRANTED. Appellant’s brief is due
February 18, 2022. No further extensions will be granted absent extenuating circumstances.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2022.




                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court